DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 	The amendments and remarks filed on 07/27/2021 are acknowledged and have been fully considered. Claims 12 and 15-20 are pending. Claims 12, 15, 18 and 19 are amended. Claim 20 is newly added. Claims 1-11, 13 and 14 were previously cancelled. Claim 18 remains withdrawn as being directed to a non-elected invention. Claims 12, 15-17 and 19-20 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejections of claims 12, 15-17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The rejections of claims 12, 15, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al,. and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of Rich et al., are withdrawn in light of the amendments filed on 07/27/2021. Claim 12 has been amended to recite “the cell is not genetically modified to express a selectable marker”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are directed to a product, an in vitro generated population of lung cells. However, the limitations of claim 20 “wherein the population is seeded in a biocompatible scaffold” pertains to the intended use of the claimed lung cells and it is not clear if the product of claim 20 includes a biocompatible scaffold or not.
Appropriate clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the cells are genetically modified cells” recited in claim 15 contradicts the limitation “the cell is not genetically modified to express a selectable marker” recited in base claim 12.  Therefore, the limitations of claim 15 do not further limit the structure of the cells recited in base claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception (i.e. a ‘product of nature’) without significantly more.  The rationale for this determination is explained below.
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, under the broadest reasonable interpretation applicant's invention in claim 12 is directed to an in-vitro population of lung cells with at least 95% of the cells expressing Mucin-1, CD54 or both, wherein the cells are not genetically modified to express a selectable marker and the population does not contain NKX2.1+/SOX2+ or single positive SOX2+ cells. Claim 12 recites product-by-process limitations in steps a, b and c, however, these limitations pertain to the method steps of obtaining the cells and do not limit the structure of the cells. Claim 17 recites the cells of 
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Based on the specification, the broadest reasonable interpretation of the claimed composition in claim 12 (and dependent claims 17, 19 and 20) recites a “product of nature” judicial exception, i.e., human alveolar type II cells in the lung which occur in nature. Since the claims are directed to a nature-based product, the markedly different characteristics analysis is used to determine if the claimed cells are different from the human alveolar type II cells in the lung which are the closest naturally occurring counterpart. Dobbs (Isolation and culture of alveolar type II cells, Am J Physiol., 1990 Apr;258(4 Pt 1):L134-47; Of Record) teaches the alveolar epithelium in the lung comprises alveolar type II cells (see pg. L134, col. 1 last para – col. 2 first para) and the markers SPA and SPC are also expressed on naturally occurring cells (see Dobbs Table 2 on pg. L139). Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record) teaches isolated human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3). Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record) teaches Mucin-1 is expressed on normal type II pneumocytes - similar to the instantly claimed cells. McElroy et al., (The use of alveolar epithelial type I cell-selective markers to investigate lung injury and repair, Eur. Respir. J. 2004, 24:664-673; Of Record) teaches alveolar type II cells can transdifferentiate into alveolar type I cells (see Fig. 1 on pg. 665) and teaches ICAM-1 (CD54) is also expressed by alveolar type I cells (Table 1 on page 666). The instant specification also discloses the in vitro generated lung cells express these same markers (see Fig. 3G, lines 13-15 on page 4 of specification, Fig. 11, lines 13-30 on page 65 of specification). Because there is no difference between the claimed lung cells and naturally occurring lung cells for at least some of the embodiments encompassed by the claim, the claimed cells do not have markedly different characteristics, and thus are a “product of nature” exception.  Accordingly, the claim is directed to a product of nature judicial exception (Step 2A Prong One: YES).
The additional elements recited in claim 12 (‘in vitro generated’, ‘at least 95% of the cells exhibit alveolar type II markers Mucin-1, CD54 and the population of cells would not contain SOX2+ cells), claim 17 (exhibit one or more characteristics of freshly isolated human primary alveolar type II cells), claim 19 (cells can differentiate to exhibit 
The claims do not recite any additional elements that amounts to significantly more than the recited exception. Claim 12 does recite product-by-process steps a, b and c of how the lung cells are produced from stem cells. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the structure implied by the steps. Therefore, these limitations do not add significantly more than the "product of nature" exception (Step 2B: No).
Therefore, the subject matter recited in claims 12, 17, 19 and 20 does not qualify as eligible subject matter.

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.  Applicants have amended claim 12 to recite “wherein NKX2.1+/SOX2+ or single positive SOX2+ cells are not present in the claimed population” and argue that airway progenitor cells are NKX2.1+/SOX2+ and sustain high levels of SOX2 expression. .
These arguments are not persuasive because the instant claims are directed to a population of lung cells exhibiting alveolar type II phenotype, specifically expressing one or more of Mucin-1, CD54 or a combination thereof and the cells are not NKX2.1+/SOX2+ or single positive SOX2+ cells.  Naturally occurring alveolar type II cells exhibit the same marker expression as recited in claim 12. Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record) teaches isolated human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3). Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record) teaches Mucin-1 is expressed on normal type II pneumocytes (see Jarrard pg. 5582 col. 2 para. 3, Fig. 3). Lung cells are derived from endoderm progenitor cells which express NKX2.1, and proximal endoderm which expresses SOX2 differentiates into airway region cells while distal endoderm which expresses SOX9 differentiates into alveolar region cells including alveolar type II cells (see Frank et al., pg. 4362 col. 1 para. 1, pg. 4369 Fig. 5I, see Hawkins et al., abstract, pg. 2289 col. 2 para. 1). Therefore, naturally occurring alveolar type II cells would be expected to express NKX2.1 and to not express SOX2 (but instead express SOX9) and would be SOX2- similar to the instantly claimed cells. It is 
It is noted that the product of claims 15 and 16 is not directed to a product of nature because the cells are genetically modified. The invention in claims 15 and 16 is directed to patent eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck (WO 2011/139628; Applicant IDS) as evidenced by Dobbs (Isolation and culture of alveolar type II cells, Am J Physiol., 1990 Apr;258(4 Pt 1):L134-47; Of Record),  Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record), Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record), McElroy et al., (The use of alveolar epithelial type I cell-selective markers to investigate lung injury and repair, Eur. Respir. J. 2004, 24:664-673; Of Record), Frank et al., (Early lineage specification defines alveolar epithelial ontogeny in the murine lung, PNAS, vol. 116, no. 10, pp 4362-4371, March 5, 2019) and Hawkins et al., (Prospective isolation of NKX2-1–expressing human lung progenitors derived from pluripotent stem cells, Clin Invest. 2017;127(6):2277-2294).
reads on in vitro generated lung cells). Snoeck teaches that the cell exhibiting lung fate expresses surfactant protein C (SP-C) (see claim 45), which is a marker of alveolar type II cells (see page 13 lines 30-33).  Snoeck teaches culture conditions to generate alveolar type II cells (see line 30 on page 13 - line 20 on page 14) and teaches enriched populations of cells (pg. 4 lines 6-10).  Therefore, a population of in vitro generated lung cells comprising at least 95% of cells expressing alveolar type II phenotype is rendered obvious by the teachings of Snoeck because one of ordinary skill in the art before the effective filing date of the instant invention would enrich for alveolar type II cells in the methods of Snoeck.  One of ordinary skill in the art would be motivated to do so because Snoeck teaches its methods are directed to generating alveolar type II cells and one would want to generate a purified population of such cells.  Snoeck teaches the lung cells were produced from human embryonic stem cells and induced pluripotent stem cells (see Example 1 on page 17 lines 15-27) and does not mention or disclose the cells being genetically modified to express a selectable marker.  Therefore, it is interpreted that the cells of Snoeck are not genetically modified to express a selectable marker.
Snoeck does not teach the alveolar type II cells express Mucin-1 and/or CD54 and that NKX2.1+/SOX2+ or single positive SOX2+ cells are not present in the cells. Snoeck is silent regarding the alveolar type II cells expressing these markers.  However, the alveolar type II cells of Snoeck are expected to express the same markers.  
-, similar to the instantly claimed cells.
Regarding the limitations in step a, b, c of claim 12, these limitations pertain to the process of obtaining the lung cells. The patentability of a product does not depend on its method of production, only the structure implied by the steps. See MPEP §2113 I. Since, the alveolar type II lung cells of Snoeck appears to be substantially identical or similar to the instantly claimed alveolar type II lung cells, applicants are advised to submit evidence that the instantly claimed cells are different. See MPEP §2113 II.
Further it is noted that Snoeck teaches a similar method of producing the alveolar type II lung cells as recited in the instant claims. Snoeck teaches the generation of definitive endoderm from the stem cells by culturing embryonic stem cells (ES) or induced pluripotent stem cells (iPS) in the presence of Activin A at 100 ng/ml. Snoeck teaches deriving the anterior foregut endoderm cells by culturing the definitive 
Regarding claim 17, Snoeck teaches the lung cells express the alveolar type II phenotype including the terminal lung marker SP-C (pg. 13 lines 30-33).  Since freshly isolated human alveolar type II cells also express SP-C (for evidence - see Dobbs, Table 2), the cells of Snoeck resemble freshly isolated human alveolar type II cells.
Regarding claim 19, the alveolar type II cells of Snoeck are expected to be able to differentiate to exhibit phenotypic markers of alveolar type I cells as evidenced by McElroy et al., which teaches alveolar type II cells can transdifferentiate into alveolar type I cells (see Fig. 1 on pg. 665) and teaches ICAM-1 (CD54) is also expressed by alveolar type I cells (Table 1 on page 666). 

The teachings of Snoeck renders claims 12, 17, 19 and 20 obvious.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck (WO 2011/139628; Applicant IDS) as evidenced by Dobbs, Guzman, Jarrard, McElroy, Frank and Hawkins as applied to claims 12, 17, 19 and 20 above and further in view of Calle (WO 2010/091188; Applicant IDS). 
Regarding claims 15 and 16, Snoeck does not teach the cells are genetically modified to express a therapeutic gene.
Calle teaches compositions comprising a three dimensional scaffold and a population of cells and teaches the composition is capable of supporting and maintaining the differentiation state of a lung cell (see page 2 lines 21-23) including alveolar epithelial cell (see page 2 lines 33-34). Calle teaches the decellularized lung tissue provides a convenient and efficient means to grow lung cells such as epithelial cells in a highly viable and differentiated state (see page 30 lines 33-34). Calle teaches the expansion of lung cells on the decellularized matrix provides a platform to treat cultured cells with gene therapy vectors in vitro to produce cells expressing transgene of interest to treat genetic lung diseases such as cystic fibrosis (see page 31 lines 1-10 – reads on genetically modified cells). Calle teaches transfecting the lung epithelial cells with a CFTR gene (a therapeutic gene) (see page 31 lines 11-20). 

Regarding claim 20, Calle teaches seeding a decellularized scaffold comprising a biocompatible material (reads on biocompatible scaffold) with a population of genetically modified cells (see claims 18, 22, 24 on pages 89-90). It would have been obvious to one of ordinary skill in the art to modify the methods of Snoeck to seed the alveolar type II cells (lung cells) produced in its methods in a biocompatible scaffold as taught by Calle. One of ordinary skill in the art would be motivated to do so because Calle teaches its decellularized lung tissues provides a convenient and efficient means to grow lung cells.
The combined teachings of Snoeck and Calle renders claims 15, 16 and 20 obvious.

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are moot because the previous rejections of the claims have been withdrawn in light of the amendments to the claims filed on 07/27/2021. New rejections of the claims under 35 USC 103 addressing the newly introduced limitations in the amendments filed on 07/27/2021 have been presented above.
Pertinent Art
Longmire et al., (Efficient derivation of purified lung and thyroid progenitors from embryonic stem cells, Cell Stem Cell, April 6 2012, 398-411; Applicant IDS).
Longmire teaches methods to derive lung cells from embryonic stem cells (abstract). Longmire teaches the embryonic stem cells are cultured in the presence of Activin A to derive definitive endoderm cells. Longmire teaches differentiating the definitive endoderm cells into lung/thyroid competent definitive endoderm cells (anterior foregut cells) by culturing in the presence of Noggin (inhibitor of BMP signaling) and SB431542 (inhibitor of TGF-β signaling). Longmire teaches culturing the anterior foregut cells in the presence of FGF10/Wnt3/EGF/KGF to derive lung cells (Fig. 5D). Longmire teaches the ESC cells are cultured in serum-free conditions to derive definitive endoderm cells (pg. 409 col. 2 para 3). Longmire teaches the lung cells express alveolar type II cell markers including SPC (Fig. 2D,4A).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657